Citation Nr: 1108859	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, to include coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from November 1963 to November 1989.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO found no new and material evidence had been submitted to reopen the claim.  

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A February 1990 RO decision denied service connection for a heart disability; the Veteran did not file a substantive appeal and the decision became final.  

2. Evidence received since the February 1990 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a heart disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's February 1990 decision that denied a claim of service connection for a heart disability is final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen a claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2010), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim of service connection for a heart disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In February 1990, the RO denied the Veteran's claim for a heart disability, claimed as an EKG (electrocardiogram) abnormality.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  In the April 2007 RO decision, the RO reopened the claim but continued the prior denial because they found there was no continuity of symptomatology.  

Prior to February 1990, the evidence in the claims file consisted of service treatment records and the Veteran's claim.  A December 1963 service treatment record showed an impression of post-exertional intercostal myalgias; hyperventilation syndrome.  January 1982 service treatment records show the Veteran was diagnosed with costochondritis; an EKG done at the time shows the Veteran had an intrinsicoid deflection anterolaterally, otherwise he was normal.  An April 1989 report of medical examination at retirement showed no heart problems, although multiple other problems reported.  An EKG was normal.  A consult with the same date noted that the Veteran reported a history of a heart murmur.  The assessment was no murmur.  

Since February 1990, the evidence in the claims file consisted of service treatment records, the Veteran's statements, VA records and private medical records.  In particular, an October 2006 record from the Veteran's treating physician, Dr. Geoghagan, shows the following opinion, made after the Veteran was to have another cardiac catherization:  

Also the pt brings with him multiple entries from his pre-retirement medical record that clearly document multiple visits for elevated cardiac risk based on lipid levels, dietary counseling, for this (indicating concern of the medical staff), and a visit for chest pain.  Given the current state of his CAD (coronary artery disease), it is clear that his condition began many years ago, likely during his active duty years.  This is consistent with our understanding of CAD development and progression.  

The Board finds that new and material evidence has been received because Dr. Geoghagan's October 2006 opinion could help the Veteran substantiate his claim for service connection for a heart disability; the opinion shows a nexus to service which was previously lacking in the Veteran's claim.  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the evidence is considered both new and material and the claim for a heart disability is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a heart disability and to that extent the claim is reopened.  


REMAND

Given the nature of the Veteran's claim, the Board finds that a remand is needed to get service personnel records to see if the Veteran has any service in Vietnam.  If service in Vietnam cannot be confirmed, a VA examination is necessary so that Dr. Geoghagan's opinion may be considered.  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) (2010) to add ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  The Veteran's service treatment records demonstrate that he had foreign service during the period of the Vietnam War; service treatment and other records do not confirm that the Veteran was in Vietnam.  An undated lab report is stamped "Ubon, Thailand Air Force Base"; as is an October 1966 service treatment record.  A January 4, 1966 51st service treatment record is stamped "USAF Dispensary NAHA AB Okinawa."  

In a January 2010 statement, the Veteran claimed to have been exposed to Agent Orange and essentially states he should be afforded the presumption.  In February 2011, the Veteran's representative pointed out the Veteran was a recipient of the Vietnam Campaign Medal and the Vietnam Service Medal; however, these awards do not necessarily show the Veteran actually served inside the country of Vietnam.  Such a showing is necessary for the Veteran to be given the benefit of the presumption.  On remand, the Veteran's service personnel records should be procured in order to see if there is confirmation of Vietnam service.  

However, the Veteran may also show that a heart disability is related to service under 38 C.F.R. § 3.307(a)(3) (the disease must have been manifested to a degree of 10 percent or more within one year from separation) or on a direct basis.  As a result, if the service personnel records do not confirm service in Vietnam, the Veteran should be scheduled for a VA examination so the nature and etiology of his diagnosed coronary artery disease, and any other heart disability, may be determined.  

The examiner should review the service treatment records that address the heart during service, including those mentioned above.  The examiner should also address Dr. Geoghagan's October 2006 opinion.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain the Veteran's service personnel records to see if service in Vietnam may be confirmed.  A negative reply is requested and should be documented in the file.  

2. After the above development has been completed, if no service in Vietnam is confirmed, schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any heart disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above.  The rationale for all opinions should be provided.  

3. Re-adjudicate the Veteran's claim for service connection for a heart disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


